     Case 1:20-cv-00747-TLN-BAM Document 29 Filed 12/08/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   ESTATE OF FRANK CARSON and                        Case No. 1:20-cv-00747-TLN-BAM
     GEORGIA DEFILIPPO, as an individual
11   and as successor in interest to FRANK             ORDER DIRECTING CLERK TO AMEND
     CARSON,                                           CAPTION
12
                        Plaintiffs,
13
            v.
14
     COUNTY OF STANISLAUS, et al.,
15
                        Defendants.
16

17

18          On November 20, 2020, the Court granted the parties’ stipulation to allow for amendment
19   of the complaint following the death of Plaintiff Frank Carson. (Doc. No. 25.) On the same date,
20   the Estate of Frank Carson and Georgia DeFilippo, as an individual and as successor in interest to
21   Frank Carson, filed the First Amended Complaint. (Doc. No. 26.) Accordingly, the Clerk of the
22   Court is directed to amend the caption and docket in this matter to reflect that this action proceeds
23   on behalf of the Estate of Frank Carson and Georgia DeFilippo as an individual and as successor
24   in interest to Frank Carson.
     IT IS SO ORDERED.
25

26      Dated:     December 8, 2020                           /s/ Barbara    A. McAuliffe            _
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
                                                      1
